DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
This office action is responsive to the amendment filed on 09/29/2021. As directed by the amendment: claims 1-3 have been amended and claims 4-9 have been cancelled. Thus, claims 1-3 and 10 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 4, filed 08/25/2021, with respect to the rejection of claims 2-8 and 10 under 112 have been fully considered and are persuasive.  The rejection of claims 2-8 and 10 under 112 has been withdrawn. 
Applicant’s arguments, see pg. 4, filed 08/25/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 102 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John Kong on 08/25/2021.
The application has been amended as follows: 
In the claims: the claims have been amended as follows:
1.	(Currently Amended) Tweezers having elasticity, comprising:
a one-side gripping section at a tip side of the tweezers, the one-side gripping section having a one-side gripping surface; and
an other-side gripping section at the tip side of the tweezers, the other-side gripping section having an other-side gripping surface, wherein 
a tip end of the one-side gripping surface is in the same position as a tip end of the other-side gripping surface,
each of the one-side gripping surface and the other-side gripping surface is flat [[planar]],
a rear end of the other-side gripping surface is located closer to the tip side of the tweezers than a rear end of the one-side gripping surface, and 
the one-side gripping surface and the other-side gripping surface are configured to grip a gripped object therebetween.

2.	(Currently Amended) Tweezers having elasticity according to claim 1, 


wherein the other-side gripping surface  is a reduction plane  that is formed by removing a rear end side of a plane-symmetrical shape that is plane-symmetrical to the plane of the 

.

3.	(Currently Amended) The tweezers according to claim [[2]] 1, wherein the other-side gripping surface has a length in a tip direction of 0.1 mm to 1 mm.

10.	(Currently Amended) The tweezers according to claim [[2]] 1, which are hair tweezers, thorn tweezers, or fishbone tweezers.

Allowable Subject Matter
Claims 1-3 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or render obvious: tweezers having: a one-side surface; and an other-side surface, wherein a tip end of the one-side gripping surface is in the same position as a tip end of the other-side gripping surface, each of the one-side gripping surface and the other-side gripping surface is flat, and a rear end of the other-side gripping surface is located closer to the tip side of the tweezers than a rear end of the one-side gripping surface. The closest prior art references include: Specht et al. (US 4,938,214) and Anderson (US 1,701,995) which both have curved one-side gripping surface and other-side gripping surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771